 
     Case 3:19-cv-00022-HTW-LRA Document 7-11 Filed 02/11/19 Page 1 of 1
                                                   




                                                                                	 Mandie	B.	Robinson	
                                                                 Mandie.robinson@formanwatkins.com	
                                                                           Direct	Dial:	(601)	974‐8735
                                                                                                        	
                                                                                                    	
January	3,	2019
                                                                                                        	
                                                                                                        	
VIA	EMAIL:	alowry@balch.com	
	
Andy	Lowry	
Balch	&	Bingham	LLP	
188	East	Capitol	St.,	Suite	1400	
Jackson,	MS	39201	
	
       Re:	   Dr.	Donald	Raggio,	Dr.	Chris	Raggio	v.	MTGOX,	Inc.	et	al.,		
              In	the	Circuit	Court	of	the	First	Judicial	District	of	Hinds	County,	Mississippi,		
              Civil	Action	No.	14‐CV‐00071	
              	
Dear	Andy:	

	       I	hope	you	enjoyed	the	holiday	season.		We	note	that	Chris	Raggio	testified	via	Affidavit	
that	Plaintiffs	filed	a	Proof	of	Claim	in	the	Japanese	bankruptcy	proceeding	in	October.		Please	
accept	this	as	our	good	faith	request	to	provide	a	copy	of	the	Proof	of	Claim	as	sought	in	
Request	No.	1	of	the	Defendants’	Sixth	Set	of	Requests	for	Production.		We	ask	that	you	forward	
a	copy	within	7	days	to	avoid	the	necessity	of	filing	a	motion	to	compel.	
	
	       Thank	you	for	your	assistance	in	this	matter.		Should	you	have	any	questions,	please	do	
not	hesitate	to	contact	me.							
        	
	       		
	       	        	       	       	       	      	      Very	truly	yours,	
                                                       	
                                                       Mandie	B.	Robinson	
                                                       	




                                      Exhibit  11
